Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/13/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-2, 4-14 and 16-23 are pending, claims 1-2, 4-11, 14 and 16-23 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 Claim 22 recites “the imidazole derivative is a nitrate”, however, imidazole derivative is organic compound and nitrate salt can be an inorganic compound. Therefore, the scope of claim 22 is unclear and claim 22 is indefinite. It is suggested to amend as “the imidazole derivative is an imidazole nitrate salt”.
Claim 23 recites the limitation "the active ingredient" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 recites “miconazole” that appears to refers to the miconazole cited in claim 1. This, it is suggested to replace “miconazole” by “the miconazole” to avoid confusion.

Response to argument:
Applicants argue that Sigma-Aldrich on-line catalog  refers to one such imidazole derivative Miconazole nitrate,
In response to this argument: This is not persuasive. As discussed in the above 112 rejections, please amend as an imidazole nitrate salt to avoid confusion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-11, 14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US6224579) as evidenced by Sahatjian et al. (US20070225800).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Modak et al. teaches polymeric medical articles comprising combinations of triclosan and silver-containing compounds (abstract). In another set of particular non-limiting embodiments, the present invention provides for a hydrophilic polymeric medical article (e.g. polyurethane catheter) treated by coating, dipping or soaking the article in a treatment solution of a hydrophobic polymer comprising a silver compound and triclosan. In another set of particular non-limiting embodiments, the present invention provides for a hydrophobic polymeric medical article (e.g. silicone catheter) treated by coating, dipping or soaking the article in a treatment solution of hydrophobic polymer comprising a silver compound and triclosan and/or other chlorinated phenol (column 6, line 59-65; column 7, line 23-30). The medical article exhibit anti-adherent, antimicrobial and anti-inflammatory activities, and additional active agent such as coated or treated with biomedical polymer (and hence may be referred to as "polymer-containing medical articles") and include, but are not limited to, catheters including urinary catheters and vascular catheters ( e.g., peripheral and central vascular catheters), wound drainage tubes, arterial grafts, soft tissue patches (such as polytetrafluoroethylene ("PTFE") soft tissue patches), gloves, shunts, stents, tracheal catheters, wound dressings, sutures, guide wires and prosthetic devices (e.g., heart valves and LVADs). Vascular catheters which may be prepared according to the present invention include, but are not limited to, single and multiple lumen central venous catheters, peripherally inserted central venous catheters, emergency infusion catheters, percutaneous sheath introducer systems and thermos dilution catheters, including the hubs and ports of such vascular catheters (column 4, line 15-35). According to the one-step method of the invention, a polymeric medical article may be treated with a solution comprising one or more silver compounds, triclosan and/or other chlorinated phenol, and optionally containing a biomedical polymer, dissolved in one or more solvents, wherein the solvent(s) selected is (are) capable of swelling the polymeric medical article to be treated; such a solution is referred to herein as an "impregnating solution" (which is a species of treatment solution), and the process by which the article is treated with triclosan and a silver compound is referred to as "impregnation". Suitable solvents include, but are not limited to, tetrahydrofuran ("THF"), dichloromethane, carbon tetrachloride, methanol, ethanol, 
Sahatjian et al. teaches the field of insertable or implantable medical devices, such as balloon catheters, stents and other similar diagnostic or therapeutic devices which may be provided within the body for treatment and/or diagnosis of diseases and conditions (abstract). Hydrophobic surfaces are defined herein as surfaces having a static water contact angle that is greater than 90°, for example ranging from 90° to 100° to 110° to 120° degrees or more. Hydrophilic surfaces are defined herein as surfaces having a static water contact angle that is less than or equal to 90°, for example, ranging from 90° to 75° to 50° to 25° to 10° to 5° or less  (page 2, [0025]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Modak et al.  is that Modak et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-2, 4-5,10, 11 and 14, Modak et al. teaches polyurethane catheter or stent with coating comprising both rifampicin and miconazole, and the of swelling the polymeric medical article to be treated, some of rifampicin and miconazole are diffused and embedded in the polymeric surface of catheter or stent. This is evidenced by applicant’s specification (working example 1) regarding rifampicin and miconazole diffused and embedded in the polymeric surface of catheter. Since prior art teaches the same or substantially same procedure as applicant’s working example, some of rifampicin and miconazole are expected to be diffused and embedded in the polymeric surface of catheter. 
Regarding “consisting essentially of”, MPEP 2111.03 III, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.". Therefore, “consisting essentially of” is examined as “comprising” since there is no clear indication in the specification.
Regarding claims 7 and 18, Modak et al. teaches fusidic acid and octenidine hydrochloride as additional active antimicrobial and or anti-inflammatory agent, it is obvious to have fusidic acid or octenidine hydrochloride in addition to miconazole and rifampicin to have broad spectrum antimicrobial field around the medical device.
Regarding claims 8 and 19, Modak et al. teaches hydrophobic article (polymer coated article) coating, as evidenced by Sahatjian et al. teaches hydrophobic surfaces are defined herein as surfaces having a static water contact angle that is greater than 100°, teaches static water contact angle that is greater than 90°, for example ranging from 90° to 100°. The use of Kruess goniometer for measure is irrelevant since the static water contact angle depends on medical device itself, instead of instrument for measure.
Regarding claims 9 and 20, it is assumed that those medical device with coating are stable and has quality unchanged for at least 12 months in the absence of evidence to the contrary. Since prior art teaches the same product this same product must have the same properties. MPEP 2112.01, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 21, Modak et al. teaches vascular catheters ( e.g., peripheral and central vascular catheters), that reads on intravasal catheter.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US6224579) as evidenced by Sahatjian et al. (US20070225800), as applied for the above 103 rejection for claims 1-2, 4-5, 7-11, 14, 18-21  in view of Weaver et al. (US20130158488).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Modak et al. and Sahatjian et al. teaching have already been discussed in the above 103 rejections, are incorporated herein by reference.
Weaver et al. teaches Catheters and a method of preparation thereof comprising a catheter body and at least one connector. The catheter body has an exterior surface and at least one lumen having an aspect ratio of at least 3:1 and an intraluminal surface comprising a hydrophilic polymer layer thereon, the hydrophilic polymer layer has an average dry thickness of at least about 50 nanometers (abstract). The average thickness of a polymeric surface modification or coating on a substrate can be approximated using attenuated total reflectance (ATR) infrared spectrometry if the infrared spectra and refractive indices of the typical polymeric surface material and the typical substrate material can be determined independently and if the range of the modification or coating thickness is between 10nm and 5000nm ([0282]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Weaver et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Modak et al., as suggested by Weaver et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have polymeric coating comprising miconazole with thickness up to 100nm because this is optimization through routing experimentation of under prior art condition.  MPEP 2144.05. Under guidance from Weaver et al. teaching thickness of 10nm and 5000nm for catheter polymeric coating, it is obvious for one of ordinary skill in the art to have polymeric coating comprising miconazole with thickness up to 100nm and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Repose to argument:
Applicants argue that specification provides clear support for the novel characteristics of the claimed layer consisting essentially of miconazole in the form of its free base. Applicant refers to Example 5, entitled Examination of the Effect of Miconazole Coatings on Different Medical Products. At paragraphs [0100]-[0102] Applicant discloses experiment (a), which is shown below with balding added for emphasis. In this example, the superficially deposited miconazole base had the claimed effect of reducing adhesion. Additional examples of the antithrombogenic, antiproliferative, anti-inflammatory, and/or antiadhesive effect of the superficially deposited miconazole base are also presented Experiments (e)-(g) report on medical products that were antimicrobially and antiproliferatively active beyond 4 weeks. Experiment (h) reports that a rifampicin/miconzaole catheter surfacecoated with miconazole showed a clearly reduced surface tension compared to the impregnated catheter without the miconzaole coating. (As explained in paragraph [0084], low surface tension is related to lower adhesion.) In Example 6, the Applicant presents adhesion results showing the miconzaole coated films reduced fibroplast adhesion by 80% as compared to impregnated films without the miconzaole coating. Example 7 presents the anti-inflammatory effect of the miconazole coating. As evidenced by these non-limiting examples, Applicant asserts that the specificationmakes clear what the "basic and novel 
In response to this argument: This is not persuasive. MPEP 2111.03 III, If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). Since applicants only shows the characteristics of applicant’s invention, but failed to meet their obligation to show introduction of any additional active ingredients would materially change the characteristics of applicant’s invention, the 103 rejection is still proper.

Applicants argue that "The word 'essentially' opens the claims to the inclusion of ingredients which would not materially affect the basic and novel characteristics of appellant's compositions as defined in the balance of the claim, according to applicable law." In re Janakirama-Rao, 317 F.2d 951 (CCPA 1963). "In In re Janakirama-Rao, supra, this court held that the phrase 'consisting essentially of limits the scope of the claim to the specified ingredients and those that do not affect the basic and novel characteristic(s) of a composition." In re Hertz, 537 F.2d 549, 551, 552 (CCPA 1976).
"Therefore, in construing the phrase 'consisting essentially of in applicants' claims, it is necessaryand proper to determine whether their specification reasonably supports a construction that would include additives such as those cited in the prior art reference." Id. at 551. "'Consisting essentially of is a transition phrase commonly used to signal a partially open claim in a patent. Typically, 'consisting essentially of preceded a list of ingredients in a composition claim or a series of steps in a process claim. By using the term 'consisting essentially of,' the drafter signals that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention. A 'consisting essentially of claim occupies a middle ground between closed claims that are written in a 'consisting of format and fully open claims that are drafted in a 'comprising' format. See Ex parte Davis, 80 U.S.P.Q. 448, 449-50, 1949 WL 3555 (Pat.Off.Ed.App. 1949); Manual of Patent Examining Procedure§ 2111.03 (6th ed. 1997)." PPG Industries v. Guardian Industries, 156 F.3d
1351, 1354 (Fed. Cir. 1998). As explained in the following, the broadest reasonable interpretation of the claims with the "consisting essentially of" transition would exclude the subject matter taught in the cited references. With respect to the language proposed in the Examiner's proposed amendment, this language would not seem to exclude a trivial, but perhaps measurable, amount of additional antimicrobial compounds that could diffuse in tiny amounts from underlayers into the superficial layer without altering in a measurable way the antimicrobial functions of the structure. For these reasons, Applicant respectfully maintains that the current language is appropriate and clearly distinguishes the teachings of the cited art and provide an appropriate degree of protection supported by the specification.
In response to this argument: This is not persuasive. As discussed in the above response to argument, Since applicants only shows the characteristics of applicant’s invention, but failed to meet their obligation to show introduction of any additional active 

Applicants argue that Examiner refers to Modak's teaching of a one-step
method involving an impregnating solution of one or more silver compounds, triclosan, and/or other chlorinated phenol is referenced. Instant Example I clearly presents a multi-step method.
In response to this argument: This is not persuasive. It is argued that applicants claim a composition instead of process. Furthermore, the argued multi-step method in specification is not cited in claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multi-step method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

/JIANFENG SONG/Primary Examiner, Art Unit 1613